5 N.Y.2d 1026 (1959)
In the Matter of the Commission of Investigation of the State of New York, Respondent,
v.
Carmine Lombardozzi and Costenze Peter Valenti, Appellants.
In the Matter of the Commission of Investigation of the State of New York, Respondent,
v.
Frank Joseph Valenti, Rosario Mancuso, Joseph Riccobono, Paul Castellano and Michele Miranda, Appellants.
Court of Appeals of the State of New York.
Argued January 19, 1959.
Decided March 13, 1959.
Gilbert S. Rosenthal and Aaron J. Jaffe for Frank J. Valenti, appellant.
Anthony J. Fernicola for Rosario Mancuso, appellant.
Joseph E. Brill and Nicholas P. Iannuzzi for Joseph Riccobono, appellant.
Harris B. Steinberg, Abraham H. Brodsky and Leo H. Hirsch, Jr., for Paul Castellano and another, appellants.
Eliot H. Lumbard, Nathan Skolnik, Justin J. Finger, Arnold Weiss and Alfred Donati, Jr., for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
In each case: Order affirmed (Knapp v. Schweitzer, 357 U. S. 371, 380-381). No opinion. Motion denied.